Citation Nr: 0126657	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a posterior right knee 
wound with retained foreign body, Muscle Group XIII, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969, and from January 22, 1991 to March 21, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which continued a 10 percent disability 
rating for a posterior right knee wound with retained foreign 
body, Muscle Group XIII.

The veteran appeared before the undersigned Member of the 
Board via video conference in September 2001, and gave 
testimony in support of his claim.  The Board notes in the 
September 2001 video conference, the veteran's representative 
indicated for the record that the veteran disagreed with the 
February 2001 rating decision which granted service 
connection for residuals of a right knee arthroscopy with 
partial meniscectomy, medial femoral and tibial 
chondroplasties and lateral release, with a total disability 
rating from September 2000 and a 10 percent disabling rating 
from November 2000.  Hearing testimony, when reduced to 
writing, can constitute a Notice of Disagreement.  Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  The matter is hereby referred 
to the RO for appropriate action.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran seeks an increased evaluation for his service-
connected posterior wound of the right knee with retained 
foreign body, Muscle Group XIII.  A preliminary review of the 
claims folder reveals that additional development is 
necessary prior to appellate disposition.  

The veteran's disability has been rated under Diagnostic Code 
5313 for Muscle Group XIII.  The function of this muscle 
group is extension of the hip and flexion of the knee, 
outward and inward rotation of flexed knee, acting with 
rectus femoris and sartorius synchronizing simultaneous 
flexion of the hip and knee and extension of the hip and knee 
by belt-over-pulley action at the knee joint.

The most recent examination of record dated April 2001 is 
inadequate for rating purposes, as the examiner has not 
indicated the extent of injury to each portion of the muscle 
group involved delineated in the aforementioned paragraph.  
No findings were made regarding the veteran's hip.  
Therefore, the Board is unable to determine the absence or 
presence of a disability of the hip.  Thus, in order to 
properly evaluate the veteran's increased rating claim; the 
RO should schedule the veteran for an additional VA 
examination.

Separate ratings may be assigned for the separate and 
distinct manifestations of the same injury.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The record shows that the 
veteran's scar has been described as significant on the 
posterior aspect of his knee, and widened in his popliteal 
fossa on VA examination in April 2001.  In addition, the 
examiner found that there were adhesions of underneath tissue 
and the scar had a lighter color.  Scars which are tender 
and/or painful warrant a separate 10 percent evaluation under 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2000).  The 
Board finds that further clarification regarding the 
manifestations of any scarring is necessary and should be 
addressed in the additional VA examination. 

The comprehensive clinical records for the veteran, which 
would fully document the full extent of the veteran's 
posterior right knee wound, are not currently of record. The 
veteran submitted a statement dated November 2000 in which he 
indicated that he would be seeking treatment from his private 
physician, Dr. K. F. at Western Kentucky Orthopedics, on 
December 4th.  In reviewing the claims file, it does not 
appear that attempts were made by the RO to obtain the 
aforesaid private medical report.  The RO should obtain these 
records and associate them with the veteran's claims file. 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45, 630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F. R. 
§ 3.159).   

The Board notes that the veteran's representative in a 
November 2000 statement indicated that the veteran was 
additionally claiming entitlement to service connection for 
disability of the knee joint, and of nerve damage in the 
lower extremity affected by the service connected gunshot 
wound.  Upon remand, the RO is to consider any additional 
disabilities manifested and/or those caused by the veteran's 
service connected posterior wound of the right knee with 
retained foreign body, Muscle Group XIII.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. § 3.159). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO must ensure that copies of all 
current and relevant records of treatment 
for a right knee posterior wound with 
retained foreign body, Muscle Group XIII, 
are associated with the veteran's claims 
folder, to include, but not necessarily 
limited to, the complete reports of 
treatment of the veteran by Dr. K. F. as 
indicated in the veteran's November 2000 
statement.  All requests for records, 
including responses to those requests, 
should be clearly documented in the 
veteran's claims file.  

In ensuring that all relevant records 
have been obtained, the RO should comply 
with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance of Act of 2000.  The RO should 
request that the veteran identify the 
names, addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have provided 
treatment for the disability at issue 
here.  With any necessary authorizations 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  If the RO is 
unable to obtain any identified records, 
the RO must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

3. After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be evaluated by the 
appropriate specialist(s) to determine 
the nature, extent, and severity of the 
service-connected gunshot wound of the 
posterior right knee with retained 
foreign body, Muscle Group XIII.  The 
veteran's claims folder, including the 
pertinent medical records contained 
therein must be reviewed by the 
examiner(s) in conjunction with the 
examination(s), and it must be documented 
in the record that this was accomplished.  
All necessary tests should be performed.  
The examiner(s) should record a complete 
history, all pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by these conditions.  
Recognizing that the veteran is currently 
rated under Diagnostic Code 5313 for 
Muscle Group XIII, the examiner should 
specify the degree of injury to that 
muscle group and what functional 
abilities are affected.  In addition, the 
examiner(s) should indicate if any other 
Muscle Groups are involved, and if so the 
extent of injury and any functional 
impairment.  Further, the examiner(s) 
should identify the etiology of any 
neurological manifestations, as well as 
the degree of injury involved and any 
functional impairment that results.  The 
examiner(s) should comment as to whether 
the disability associated with each of 
the affected muscle groups would be 
considered moderate, moderately severe, 
or severe.  In this regard, he/she should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  The examiner(s) 
should indicate whether any scars 
associated with the injury are 
superficial, poorly nourished, or with 
repeated ulceration; or are tender and 
painful on objective demonstration.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner(s) can not answer any of the 
above questions, he/she should so state. 
The veteran must be properly informed of 
his scheduled VA examination(s), and he 
should be given notice of the 
consequences of failure to report for the 
examination(s), including an explanation 
of the provisions of 38 C.F.R. § 3.655.  
If the veteran does not report for any 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination(s).
  
4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R § 3.159) are fully satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  Once the foregoing has been completed, 
the RO should again readjudicate the 
veteran's claim for an increased rating 
for a right knee posterior wound with 
retained foreign body, Muscle Group XIII.  
In the event that the claim on appeal is 
not resolved to the satisfaction of the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.

7. The RO should also specifically 
determine whether separate ratings are 
warranted for any nerve injury or 
scarring in accordance with Esteban v. 
Brown, 6 Vet. App. 259 (1994). 

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



